Citation Nr: 0702406	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-16 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for removal of the 
gallbladder, claimed as secondary to tuberculosis.

4.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran reportedly served on active duty from December 
1979 to November 1983.  He also reportedly had reserve 
service from 1990 to 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In a 
March 2004 rating decision, the RO denied service connection 
for a left knee disability.  In a July 2004 rating decision, 
the RO denied service connection for a low back disability, 
for tuberculosis, and removal of the gallbladder, claimed as 
secondary to tuberculosis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that both tuberculosis and a left knee 
disability were incurred or aggravated during his reserve 
service.  He reports that during his service in the reserves 
from 1990 to 2003, he had periods of active service, 
including service outside of the United States.  The 
veteran's claims file does not contain records of the dates 
during the veteran's reserve service years when he served on 
active duty, active duty for training, or inactive duty for 
training.  The Board will remand the case for the RO to 
request service records that provide those dates.

The veteran reports that he sustained a low back injury while 
playing basketball, during his 1979 to 1983 period of active 
service.  He contends that he has had progressive problems, 
including pain, in his low back since that injury.

The veteran's service medical records show that he was seen 
in June 1980 for back pain following an injury while playing 
basketball.  The treating practitioner's impression was 
severe sacroiliac strain.  No low back disorder was noted on 
the report of a July 1983 examination of the veteran for 
separation from service.  Records of private medical 
treatment of the veteran dated from the late 1990s forward 
reflect complaints of thoracolumbar back pain.  Lumbar spine 
x-rays taken in 2004 show multilevel degenerative disc 
changes.  

The veteran has not had a VA medical examination.  The claims 
file does not contain any medical finding or opinion 
regarding the likelihood of a connection between injury in 
service and a current low back disability.  The Board will 
remand the issue for a VA orthopedic examination, with a 
review of the claims file, and an opinion as to the likely 
etiology of any current low back disability.

The veteran has been treated for tuberculosis, including 
tuberculous spondylitis.  The veteran states that 
tuberculosis was diagnosed when he was in service, possibly 
during reserve service.  The veteran's service medical 
records reflect that the veteran had a positive PPD test 
during active service, in April 1983, and that he was to be 
treated with isoniazid/B6 for a year.  Post-service medical 
records reflect the veteran's reports of treatment for 
tuberculosis in 1992 and 1996.  In 1997, the veteran had a 
reactive tuberculosis test.  In 1999, he was found to have 
tuberculous spondylitis, and he was treated for that disease 
in 1999, 2001, and 2003.

The claims file does not contain any medical finding or 
opinion regarding the likelihood of a connection between the 
positive PPD test during service in 1983 and the tuberculosis 
treated in the 1990s and 2000s.  On remand, the RO should 
schedule the veteran for a VA examination, with a review of 
the claims file, and an opinion as to the likely etiology of 
the veteran's tuberculosis.

The veteran underwent removal of his gallbladder in December 
1998.  He claims that the gallbladder removal was a result of 
his tuberculosis.  The veteran's claim for service connection 
for tuberculosis is currently on appeal, and the Board is 
presently remanding that claim for additional development.  
The claim for service connection for removal of the 
gallbladder is inextricably intertwined with the tuberculosis 
claim.  The RO should reconsider the gallbladder claim after 
development and reconsideration of the tuberculosis claim.

The report of an August 1979 examination of the veteran for 
entrance into service reflects that he underwent surgery on 
his left knee for torn cartilage in 1976.  He reported having 
had no problem since the surgery.  No disability of the left 
knee was noted in the August 1979 examination.  During 
service, in August 1982, the veteran was seen for a left knee 
injury, with strain.  In 1996, the veteran received treatment 
for a left knee injury, described as an MCL tear.  In 1997, a 
service physical evaluation board found that the veteran had 
a left knee disability that was aggravated during service.

In the March 2004 rating decision, the RO found that the 
veteran did not have a current disability of the left knee.  
In a March 2006 hearing before the undersigned Veterans Law 
Judge, the veteran asserts that he has ongoing pain in the 
left knee, and treatment for that knee with pain medication.  
The veteran has not had a VA examination.  The Board will 
remand the issue for a VA examination, with review of the 
claims file, to obtain findings and a diagnosis as to whether 
the veteran has a current left knee disability, and an 
opinion as to the likely etiology of any such disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request records of the 
veteran's reserve service from 1990 to 
2003, showing the dates during those years 
when the veteran served on active duty, 
active duty for training, or inactive duty 
for training.  The RO should also request 
any medical records associated with the 
veteran's reserve service. 

2.  The RO should schedule the veteran for 
a VA orthopedic examination to address the 
existence and likely etiology of current 
disabilities of the low back and left 
knee.  The examiner must be provided with 
the veteran's claims file for review.  The 
examiner should provide findings and a 
diagnosis of each current disability of 
the low back and left knee.  If either the 
low back or left knee has no current 
disability, the examiner should state that 
finding.  After examining the veteran and 
reviewing the claims file, the examiner 
should express an opinion, with respect to 
each current disability of the low back 
and left knee, as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the disability 
is causally related to service.

3.  The RO should schedule the veteran for 
a VA examination to address the likely 
etiology of the veteran's tuberculosis, 
including tuberculous spondylitis.  The 
examiner must be provided with the 
veteran's claims file for review.  

     a)  After examining the veteran and 
reviewing the claims file, the examiner 
should express an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that the 
veteran's tuberculosis, including 
tuberculous spondylitis, is causally 
related to service.  

     b)  The examiner should also offer an 
opinion on the relationship, if any, 
between the veteran's tuberculosis, 
including tuberculosis spondylitis, and 
the removal of his gallbladder. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



